Exhibit 10(n)

 
AMENDMENT
TO THE
TASTY BAKING COMPANY
RETIREMENT PLAN FOR DIRECTORS
 
This Amendment is made this 15th day of February, 2007, by Tasty Baking Company
(the “Company”).


W I T N E S S E T H:


WHEREAS, the Company adopted the Tasty Baking Company Retirement Plan for
Directors on October 16, 1987 (the “Plan”), and amended the Plan on September
24, 1993;


WHEREAS, the Company desires to “freeze” the Plan for current directors and to
preclude future directors from participating in the Plan.


NOW, THEREFORE, the Plan is amended, effective as of February 15, 2007, as
follows:


1. Notwithstanding anything in the Plan to the contrary, an individual who
commences service on the Board of Directors of the Company after February 15,
2007, shall not be eligible to participate in the Plan.


2. Notwithstanding anything in the Plan to the contrary, an individual who is
serving on the Board of Directors of the Company on February 15, 2007, but who
has less than five years of continuous service on the Board as of such date,
shall be treated as eligible to participate in the Plan and as vested in
benefits that the individual would have accrued under the Plan as of February
15, 2007, for Board service through February 15, 2007, provided such individual
completes five or more years of continuous service on the Board of Directors of
the Company (whether before or after February 15, 2007).


3. Notwithstanding anything in the Plan to the contrary, an individual serving
on the Board of Directors of the Company on February 15, 2007, shall not accrue
any additional benefits under the Plan after such date. Benefit payments shall
be made to such Director upon retirement in accordance with the provisions of
the Plan, based upon the Director’s service as a Director through February 15,
2007. The amount of the annual retirement payment for such Director shall be
equal to $15,000 (which is the annual retainer in effect for service as a
Director on February 15, 2007) or, for Directors who were eligible to
participate in the Plan as of December 31, 1993, $16,000.


--------------------------------------------------------------------------------





Executed and adopted this 15th day of February, 2007, pursuant to action taken
by the Board of Directors of Tasty Baking Company at its meeting on February 15,
2007.


TASTY BAKING COMPANY

 
ATTEST: _______________________________ By: ______________________________
Secretary       President